Opinion issued July 22, 2021




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-21-00328-CV
                         ———————————
  VPRE INTERESTS, LLC, WILLIAM VAN PELT IV, CHAD MUIR,
COLORADO NOTE ACQUISITION PARTNERS, LLC, VP WESTWOOD,
    LLC, VP HUEBNER, LLC, VP KINGS CROSSING, LLC, VP
   MACARTHUR, LLC, AND VP STORY IRVING, LLC, Appellants
                                       V.
                    DESTINATION PET, LLC, Appellee



                  On Appeal from the 190th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2021-10061


                       MEMORANDUM OPINION
      Appellants have filed an unopposed motion to dismiss the appeal. See TEX.

R. APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P.

42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                        2